Opinion filed December 18, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00020-CR
                                   ___________

        EDWARD DARRALL ANDERSON A/K/A EDWARD
             DARRELL ANDERSON, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CR14941


                     MEMORANDUM OPINION
      The jury convicted Appellant, Edward Darrall Anderson a/k/a Edward Darrell
Anderson, of the state jail felony offense of manufacture or delivery of less than one
gram of a controlled substance, namely methamphetamine. See TEX. HEALTH &
SAFETY CODE ANN. § 481.112(a), (b) (West 2017).               The jury found both
enhancement allegations to be true and assessed Appellant’s punishment at
confinement for fifteen years and a $5,000 fine. Appellant presents two issues on
appeal: one in which he challenges the constitutionality of various court costs that
were assessed against Appellant and one in which he complains that the degree of
the offense as reflected on the trial court’s written judgment is incorrect. Because
we agree with the contention made by Appellant in his second issue, we modify and
affirm.
       In his first issue, Appellant asserts that the following costs assessed against
him are facially unconstitutional and violate the separation-of-powers provision of
the Texas constitution: (1) a $50 warrant/capias fee, (2) a $5 witness fee for a
subpoena, (3) a $10 fee for taking and approving a bond, and (4) a $5 fee for
summoning a jury. The complained-of fees are authorized by the Texas Code of
Criminal Procedure as reimbursement fees for the services performed in the case by
a peace officer. See TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2), (3), (5), (7)
(West Supp. 2020).
       Appellant argues that, although the complained-of fees are “collected” for a
legitimate criminal justice purpose, they are not necessarily “allocated” or
“expended” for a legitimate criminal justice purpose because they are deposited into
a general fund from which they can be spent without limitation. Appellant asserts
that the complained-of fees thereby violate the separation-of-powers provision of the
Texas constitution. See TEX. CONST. art. II, § 1.
        The Court of Criminal Appeals addressed this very issue in Allen v. State,
No. PD-1042-18, 2019 WL 6139077 (Tex. Crim. App. Nov. 20, 2019). 1 There, the
court addressed a facial challenge to the constitutionality of Article 102.011(a)(3)
and (b) based on separation of powers. 2019 WL 6139077, at *1. The argument
made by Appellant in this appeal mirrors the argument made and rejected by the


        1
          We note that the Court of Criminal Appeals issued its opinion in Allen on November 20, 2019,
that the opinion was marked as “Publish” by the court, and that mandate issued on December 16, 2019. See
http://www.search.txcourts.gov/Case.aspx?cn=PD-1042-18&coa=coscca.
                                                   2
Court of Criminal Appeals in Allen. The Court of Criminal Appeals thoroughly
analyzed the argument and determined:
         Because the statute imposes a fee to reimburse the government for
         expenses directly incurred in connection with a defendant’s
         prosecution, the fee falls within the core category of reimbursement-
         based court costs that this Court has long recognized as constitutionally
         permissible, regardless of how the fees are spent once collected. The
         statute’s failure to direct the funds to be expended for a legitimate
         criminal justice purpose in the future does not render the courts tax
         gatherers in violation of separation of powers.
Id. at *3. We adhere to the holding in Allen and conclude that the fees about which
Appellant complains are reimbursement-based fees that pose no separation-of-
powers problem regardless of how the funds are actually spent once received. See
id. at *7. Therefore, we hold that subsections (a)(2), (a)(3), (a)(5), and (a)(7) of
Article 102.011 are not facially unconstitutional. We overrule Appellant’s first
issue.
         In his second issue, Appellant contends that the trial court’s judgment
incorrectly reflects the degree of the offense to be a second-degree felony instead of
a state jail felony. The State agrees that the trial court’s written judgment is incorrect
in this regard. We also agree.
         The offense for which Appellant was convicted—the delivery of less than one
gram of methamphetamine—is a state jail felony.               See HEALTH & SAFETY
§ 481.112(b). The trial court’s written judgment, which reflects that Appellant was
convicted of a “2ND DEGREE FELONY,” is therefore erroneous. An appellate
court has the power to modify the trial court’s judgment to make the judgment speak
the truth when it has the necessary information before it to do so. See TEX. R. APP. P.
43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). Because
we have the necessary information to make the judgment speak the truth, we sustain


                                            3
Appellant’s second issue, and we modify the judgment of the trial court to reflect
the degree of the offense to be a “STATE JAIL FELONY.”
        As modified, we affirm the judgment of the trial court.




                                                                   JIM R. WRIGHT
                                                                   SENIOR CHIEF JUSTICE


December 18, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4